Exhibit 99.2 For Immediate Release Contact Information Thursday, December 20, 2007 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources to Explore Strategic Alternatives For San Miguel Tar Sand Assets SAN ANTONIO December 20, 2007 TXCO Resources Inc. (Nasdaq:TXCO) today announced that it intends to consider a broad range of strategic alternatives to maximize the value of its extensive San Miguel tar sand holdings in the Maverick Basin of South Texas. The Company has retained Scotia Waterous a global leader in oil and gas industry mergers, acquisitions and capital market transactions as financial advisor for its tar sand strategic alternatives effort. Most of TXCO's wholly owned tar sand assets have been placed in a wholly owned subsidiary designed to expedite development opportunities. No formal decisions have been made and no agreements have been reached at this time. There can be no assurance regarding the timing of, or whether, this process will result in any type of agreement. The Company does not intend to provide updates or make any further comment until a definitive transaction has been approved, if any. About TXCO Resources TXCO Resources, formerly The Exploration Company, is an independent oil and gas enterprise with interests in the Maverick Basin, the onshore Gulf Coast region and the Marfa Basin of Texas, and the Midcontinent region of western Oklahoma. It has a consistent record of long-term growth in its proved oil and gas reserves, leasehold acreage position, production and cash flow through its established exploration and development programs. TXCO's business strategy is to build shareholder value by acquiring undeveloped mineral interests and internally developing a multi-year drilling inventory through the use of advanced technologies, such as 3-D seismic and horizontal drilling. It accounts for its oil and gas operations under the successful efforts method of accounting and trades its common stock on Nasdaq's Global Select Market under the symbol "TXCO." –
